DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsieh et al. (US 2021/0109639).
	In regard to claims 1 and 11, Hsieh et al. teach an optical in-display biometric feature recognition device, comprising: a first substrate, comprising a non-peripheral area (fig. 6A element AA and paragraph 141) and a peripheral area (area outside of AA); a first reset unit, disposed in the peripheral area (6A G)A2 and paragraph 215, the GOA circuit contains a reset wire); and a first integration unit (fig. 6B elements R, G, B and sensing pixel), disposed in the non-peripheral area, comprising: a first sensing unit, coupled to the first reset unit (element FS coupled to B1); and a first pixel unit, coupled to the first sensing unit (fig. 6B).
	In regard to claims 4 and 14, Hsieh et al. teach wherein the electronic device comprises: a second integration unit, disposed in the non-peripheral area, comprising: a second sensing unit, coupled to the first reset unit; and a second pixel unit, coupled to the second sensing unit (fig. 6B, see second pixel row).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2, 3, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. in view of Ding et al. (US 2021/0019016).
In regard to claims 2 and 12, Hsieh et al. teach a scan driver, disposed in the peripheral area, for generating m row selecting signals (fig. 6A GOA) but does not teach wherein the first sensing unit and the first pixel unit are coupled to the pixel one of the m row selecting signals, and wherein m is a positive integer greater than zero (Hsieh et al. teach the photodiode and pixel connected to different GOAs).
Ding et al. teach wherein the first sensing unit and the first pixel unit are coupled to the pixel one of the m row selecting signals, and wherein m is a positive integer greater than zero (fig. 11A and paragraph 143).
	The two are analogous art because they both deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Hsieh et al. with the shared scan lines of Ding et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Hsieh et al. with the shared scan lines of Ding et al. because it would reduce the number of parts.
In regard to claim 3, Hsieh et al. teach wherein the electronic device comprises: a data driver, disposed in the peripheral area (fig. 1 11A); and a readout circuit, disposed in the peripheral area (fig. 3 element 19B); wherein the first pixel unit is coupled to the data driver, and the first sensing unit is coupled to the readout circuit (fig. 6B, display pixels and fingerprint pixels connected to separate circuits).
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. in view of Xu et al. (US 2021/0200980).
In regard to claims 5 and 15, Hsieh et al. teach a third integration unit, disposed in the non-peripheral area, comprising: a third sensing unit; and a third pixel unit, coupled to the third sensing unit; and a fourth integration unit, disposed in the non-peripheral area, comprising: a fourth sensing unit; and a fourth pixel unit, coupled to the fourth sensing unit (see fig. 6A, Hsieh et al. teach multiple rows of fingerprint and display pixels) but does not teach a second reset unit, disposed in the peripheral area; 
Xu et al. teach second reset unit, disposed in the peripheral area; wherein the third sensing unit and the fourth sensing unit are coupled to the second reset unit (see fig. 6 elements 222 and 221. Element 222 is connected to even rows and 221 to odd rows).
The two are analogous art because they both deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Hsieh et al. with the separate scan units of Xu et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Hsieh et al. with the separate scan units of Xu et al. because it would simplify each circuit.
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. in view of Jia et al. (US 2019/0005295).
	In regard to claims 6 and 16, Hsieh et al. teach wherein the first sensing unit comprises: a sensing photodiode (fig. 7 PD); and a transistor, coupled to the sensing photodiode (TS2) but does not teach wherein the sensing photodiode is overlapped with at least a part of the transistor.
	Jia et al. teach wherein the sensing photodiode is overlapped with at least a part of the transistor (paragraph 11).
	The two are analogous art because they both deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Hsieh et al. with the overlapping devices of Jia et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Hsieh et al. with the overlapping devices of Jia et al. because it would reduce the space required by the circuit.
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. in view of Lee et al. (US 2021/0034832).
In regard to claims 7 and 17, Hsieh et al. teach wherein the first sensing unit comprises: a transistor (TS2), but does not teach a transistor comprising a double gate structure.

The two are analogous art because they both deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Hsieh et al. with the double gate transistor of Lee et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Hsieh et al. with the double gate transistor of Lee et al. because it would reduce leakage currents.
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. in view of Bu et al. (US 2021/0117638).
In regard to claims 8 and 18, Hsieh et al. teach wherein the first sensing unit comprises a sensing photodiode (PD) but does not teach the electronic device comprises: a first light shielding structure, disposed on the first substrate, wherein sides of the sensing photodiode is surrounded by the first light shielding structure, the first light shielding structure comprises a first opening, and the first opening exposes a part of the sensing photodiode.
Bu et al. teach the electronic device comprises: a first light shielding structure, disposed on the first substrate, wherein sides of the sensing photodiode is surrounded by the first light shielding structure, the first light shielding structure comprises a first opening, and the first opening exposes a part of the sensing photodiode (fig. 6A element 40 and paragraph 57).
The two are analogous art because they both deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Hsieh et al. with the light shield of Bu et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Hsieh et al. with the light shield of Bu et al. because the light shield would prevent leakage from affecting the other circuit components.
Claims 9, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. in view of Bu et al. further considered with Reinhold et al. (US 2021/0004556).

Reinhold et al. teach a second light shielding structure, disposed on the sensing photodiode and covering the part of sensing photodiode (fig. 3 element 412).
The three are analogous art because they all deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Hsieh et al. and Bu et al. with the spectral filter of Reinhold et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Hsieh et al. and Bu et al. with the spectral filter of Reinhold et al. because it would block ambient light and improve detection accuracy.
In regard to claims 10 and 20, Reinhold et al. teach a second substrate, corresponding to the first substrate (element 405); and a third light shielding structure, disposed on the second substrate and comprising a plurality of second openings; wherein one of the plurality of second openings is corresponding to the first opening (fig. 3 element 405, openings correspond to the photodetectors).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623